                                                                      Case 2:15-ap-01679-RK              Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47      Desc
                                                                                                          Main Document    Page 1 of 106


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Ste 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam S. Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                  UNITED STATES BANKRUPTCY COURT

                                                                       13                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       14 In re                                                  Case No. 2:13-bk-14135-RK
SulmeyerKupetz,




                                                                       15 ART & ARCHITECTURE BOOKS OF THE 21st                   Chapter 11
                                                                          CENTURY,
                                                                       16                                                        Adv No. 2:15-ap-01679-RK
                                                                                    Debtors.
                                                                       17                                                        Consolidated with Adv. Proc. No.
                                                                                                                                 2:14-ap-01771-RK
                                                                       18 SAM LESLIE, PLAN AGENT FOR ART &
                                                                          ARCHITECTURE BOOKS OF THE 21st                         DECLARATION OF VICTOR A. SAHN
                                                                       19 CENTURY,                                               IN SUPPORT OF MOTION OF PLAN
                                                                                                                                 AGENT TO DISMISS
                                                                       20                     Plaintiff,                         COUNTERCLAIMS OF DOUGLAS
                                                                                                                                 CHRISMAS
                                                                       21            vs.
                                                                                                                                 [FILED   CONCURRENTLY      WITH
                                                                       22 ACE GALLERY NEW YORK CORPORATION, a                    MOTION OF PLAN AGENT TO DISMISS
                                                                          California corporation; et al.,                        COUNTERCLAIMS    OF   DOUGLAS
                                                                       23                                                        CHRISMAS, REQUEST FOR JUDICIAL
                                                                                         Defendants.                             NOTICE, AND APPENDIX OF LEXIS
                                                                       24                                                        CASE LAW]
                                                                       25 AND RELATED COUNTERCLAIMS AND                          Date:    March 13, 2019
                                                                          CROSSCLAIMS                                            Time:    1:30 p.m.
                                                                       26                                                        Place:   U.S. Bankruptcy Court
                                                                                                                                          Courtroom 1675
                                                                       27                                                                 255 E. Temple St.
                                                                                                                                          Los Angeles, CA 90012
                                                                       28


                                                                            DJR\ 2659497v1
                                                                      Case 2:15-ap-01679-RK        Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                  Desc
                                                                                                    Main Document    Page 2 of 106


                                                                        1                              DECLARATION OF VICTOR A. SAHN

                                                                        2          I, Victor A. Sahn, hereby declare as follows:

                                                                        3          1.     I have personal knowledge of the facts set forth below and, if called to testify, I would

                                                                        4 and could competently testify thereto.

                                                                        5          2.     I am a member of the law firm SulmeyerKupetz, a Professional Corporation

                                                                        6 (“SulmeyerKupetz”), special litigation counsel to Sam S. Leslie (the “Plan Agent”), Plan Agent for

                                                                        7 the chapter 11 estate of Art & Architecture Books of the 21st Century, dba Ace Gallery (the

                                                                        8 “Debtor”) in the above-entitled bankruptcy case (the “Bankruptcy Case”).

                                                                        9          3.     I am an attorney licensed to practice law in the State of California, in the United

                                                                       10 States District Court and the Bankruptcy Courts for the Southern, Central, Northern and Eastern
  A Professional Corporation




                                                                       11 Districts of California, and in the United States Court of Appeals for the Ninth Circuit, and have
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 been practicing law since 1980. I submit this Declaration in support of the Plan Agent’s Motion to

                                                                       13 Dismiss the Counterclaims of Douglas Chrismas pursuant to Fed. R. Bankr. P. 7012 and Fed. R.

                                                                       14 Civ. P. 12(b) (the “Motion”).
SulmeyerKupetz,




                                                                       15          4.     Attached hereto as Exhibit A is a true and correct copy of the Submission of
                                                                       16 Schedules of Assets and Liabilities and Statement of Financial Affairs originally filed and signed in

                                                                       17 the Bankruptcy Case [Dkt. No. 50], filed in Case No. 2:13-bk-14135-RK on March 5, 2013.

                                                                       18          5.     Attached hereto as Exhibit B is a true and correct copy of the Amended Submission
                                                                       19 of Schedules of Assets and Liabilities and Statement of Financial Affairs originally filed and signed

                                                                       20 in the Bankruptcy Case [Dkt. No. 74], filed in Case No. 2:13-bk-14135-RK on April 4, 2013.

                                                                       21          6.     Attached hereto as Exhibit C is a true and correct copy of the entered Writ of
                                                                       22 Attachment filed in the above-captioned adversary proceeding on January 27, 2017 [Dkt. No. 81],

                                                                       23 and signed and sealed by the Clerk of the Bankruptcy Court.

                                                                       24          I declare under penalty of perjury under the laws of the United States of America that the
                                                                       25 foregoing is true and correct. Executed this 20th day of February, 2019, at Los Angeles, California

                                                                       26

                                                                       27                                                               /s/ Victor A. Sahn
                                                                                                                                   VICTOR A. SAHN
                                                                       28


                                                                                                                             1
Case 2:15-ap-01679-RK   Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47   Desc
                         Main Document    Page 3 of 106




                 EXHIBIT A
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                  Main Document    Page 4 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        7ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 2
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                  Main Document    Page 5 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        5ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 3
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                  Main Document    Page 6 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        8ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 4
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                  Main Document    Page 7 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 5
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                  Main Document    Page 8 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 6
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                  Main Document    Page 9 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        %ÿ&3ÿ3%ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 7
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                 Main Document    Page 10 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 8
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                 Main Document    Page 11 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                            EXHIBIT A - 9
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                           Desc
                                 Main Document    Page 12 of 106

    0123ÿ56789
97789ÿÿÿÿ
                             ÿ1ÿÿ
                                      ÿÿÿÿ
                                            !"3
                                              3ÿ8ÿÿÿÿÿÿ#1
                                                              78$ÿÿ3ÿÿÿ
                                                                        ÿ%3ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT A - 10
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 13 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 11
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 14 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             7ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 12
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 15 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             5ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 13
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 16 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             8ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 14
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 17 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 15
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 18 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 16
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 19 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             %ÿ3&ÿ3%ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 17
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 20 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 18
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 21 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 19
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 22 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ7
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 20
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 23 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 21
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 24 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             7ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 22
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 25 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             5ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 23
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 26 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             8ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 24
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 27 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 25
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 28 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 26
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 29 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             %ÿ3&ÿ3%ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 27
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 30 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 28
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 31 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 29
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 32 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ5
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 30
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 33 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 31
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 34 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             7ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 32
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 35 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             5ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 33
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 36 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             8ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 34
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 37 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 35
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 38 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 36
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 39 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             %ÿ3&ÿ3%ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 37
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 40 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 38
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 41 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 39
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 42 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ8
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 40
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 43 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 41
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 44 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             7ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 42
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 45 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             5ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 43
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 46 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             8ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 44
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 47 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 45
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 48 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             ÿ3%ÿ3&ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 46
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 49 of 106

    0123ÿ56789
97789ÿÿÿÿÿ1ÿÿ
                                         ÿÿÿÿ
                                               3ÿÿ8ÿÿÿÿÿ#1
                                              !"3                78$ÿ3ÿÿÿÿ
                                                                             %ÿ3&ÿ3%ÿ878ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT A - 47
Case 2:15-ap-01679-RK   Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47   Desc
                        Main Document    Page 50 of 106




                  EXHIBIT B
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 51 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         7ÿ#3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 48
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 52 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         5ÿ#3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 49
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 53 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         8ÿ#3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 50
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 54 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         ÿ#3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 51
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 55 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         ÿ#3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 52
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 56 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         #ÿ$3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 53
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 57 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         ÿ#3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 54
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 58 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         #ÿ$3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 55
Case 2:15-ap-01679-RK            Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                 Main Document    Page 59 of 106

    0123ÿ56789
97789ÿÿÿÿÿÿ
                             ÿ1      ÿÿÿÿ
                                            33ÿÿÿÿÿÿÿ!1
                                                               78"ÿÿ3ÿÿÿ
                                                                         #ÿ$3ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                           EXHIBIT B - 56
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 60 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 57
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 61 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             7ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 58
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 62 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             5ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 59
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 63 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             8ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 60
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 64 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 61
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 65 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 62
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 66 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 63
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 67 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 64
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 68 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 65
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 69 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ7
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 66
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 70 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 67
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 71 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             7ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 68
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 72 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             5ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 69
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 73 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             8ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 70
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 74 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 71
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 75 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 72
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 76 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 73
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 77 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 74
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 78 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 75
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 79 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ5
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 76
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 80 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 77
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 81 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             7ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 78
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 82 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             5ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 79
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 83 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             8ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 80
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 84 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 81
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 85 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 82
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 86 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 83
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 87 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 84
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 88 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 85
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 89 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ8
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 86
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 90 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 87
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 91 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             7ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 88
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 92 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             5ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 89
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 93 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             8ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 90
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 94 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 91
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 95 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 92
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 96 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 93
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 97 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 94
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 98 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 95
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 99 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             #ÿ3$ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 96
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 100 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 97
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 101 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             7ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 98
Case 2:15-ap-01679-RK             Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                               Desc
                                  Main Document    Page 102 of 106

    0123ÿ56789
97789ÿÿÿÿÿ
                              1ÿÿ
                                        ÿÿÿÿ
                                             33ÿÿÿÿÿÿÿ!1
                                                                 78"ÿ3ÿÿÿÿ
                                                                             5ÿ3#ÿ35ÿ78ÿ7656ÿÿÿÿ32




                                                                                               EXHIBIT B - 99
Case 2:15-ap-01679-RK   Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47   Desc
                        Main Document    Page 103 of 106




                 EXHIBIT C
Case 2:15-ap-01679-RK           Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                            Desc
                                Main Document    Page 104 of 106

    0123ÿ567891
979ÿÿÿÿ ÿ7ÿÿ
                              ÿ1       ÿÿÿ
                                           33ÿ7ÿÿ5ÿÿÿÿ!1
                                                                7ÿ"ÿÿ3ÿ
                                                                        ÿ7ÿ3#ÿ73ÿ757ÿ75665ÿÿÿÿ32




                                                                                         EXHIBIT C - 100
         Case 2:15-ap-01679-RK                   Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                                        Desc
                                                 Main Document    Page 105 of 106
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): DECLARATION OF VICTOR A. SAHN IN SUPPORT OF
MOTION OF PLAN AGENT TO DISMISS COUNTERCLAIMS OF DOUGLAS CHRISMAS will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) February 20, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - ffarivar@foley.com,
  amcdow@foley.com; scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  scvasquez@foley.com; Ffarivar@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - auzcategui@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 20, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Office of the United States Trustee
Alvin Mar, Esq.
915 Wilshire Blvd., Suite 1850
Los Angeles, California 90017                                                             Service information continued on attached page.



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                     Doc 512 Filed 02/20/19 Entered 02/20/19 13:10:47                                        Desc
                                                 Main Document    Page 106 of 106
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 20, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682

Attorneys for Cathay Bank – COURTESY COPY VIA EMAIL
Reed S. Waddell, Esq.
Hal S. Goldflam, Esq.
Frandzel Robins Bloom & Csato, L.C.
E-mail: rwaddell@frandzel.com; hgoldflam@frandzel.com
                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  February 20, 2019                         Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
